Case 3:12-cv-02039-GAG Document 1345-1 Filed 10/03/19 Page 1 of 9

TO: Interim Federal Monitor

INVOICE 0055 FOR PROFESSIONAL SERVICES; SEP 1 — 28, 2019
RELEASED BY SCOTT CRAGG, CRYSTAL REEF LLC, 13932 SOUTH SPRINGS DR, CLIFTON VA 20124

Puerto Rico Police Department Consent Decree

The invoice for professional services rendered by Crystal Reef LLC (Monitoring Core Team) during the month

of Sep 2019 is detailed as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On-Site
hours
Puerto Dates of Billable
Task Performed US Hours Rico Service Amount
3 22-Sep $450.00
et . 8 23-Sep $1,200.00
Work performed on-site in Puerto Rico 3 24-Sep $1,200.00
8 25-Sep $1,200.00
Net hours in PR _ 27. $4,050.00
Communications & Coordination - telcons
and emails to/from CT, PRPB, USDOJ,
Judge, Special Master. Subjects include,
protests, site coordination, monitoring
methodologies, guidance, planning, site
logistics, network assessment, DOJ
comments to document requests, etc. 6.75 $1,012.50
Site visit planning and prep 1.75 $262.50
Review Methodology materials and
worksheets from Party's and Monitors;
Search and Seizure, Recruitment,
Professionalism, Supervision and
Management, IT, Community
Engagement, Civilian complaints,
Community Engagement, Equal Protection
Drafts to final, New Orleans trip report. | 19.75 $2,962.50
Trip Report 3.00 $450.00
Review and research of materials relevant
to Puerto Rico Reform; IT Action Plan,
Training Evaluation Model
(Bradley/Connors) 4.50 $675.00
Net Hours US| 35.75 $5,362.50
TOTAL BILLABLE HOURS IN PUERTO RICO @ $150/hr. 27.00 $4,050.00

 

 

 
Case 3:12-cv-02039-GAG Document 1345-1 Filed 10/03/19 Page 2 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL OF BILLABLE HOURS IN US @ $150/hr. 35.75 55,362.50
Subtotal - Labor 29, 412. 50
Uncompensated Labor S
Net Allowable Labor 9, 100. 00
Airfare $277.20
Hotel $407.10
Meals $179.64
Cab fares/transportation $73.95
Sub-total Expenses $937.89
Uncompensated Expenses
Net Allowable Expenses $937.89
Total Cost $10,350.39
Allowable Fee $10,037.89

 

Se ee
Seott-Cragg, Mortitoring <7

 

 
Case 3:12-cv-02039-GAG Document 1345-1 Filed 10/03/19 Page 3 of 9

Subject: Reservation Receipt

Date:

From: AirportParkingReservations.com

To:

slcragg@verizon.net

Email not displaying correctly? View it on your | -

Reservation Made By - 82.05: 202,
Reservation ID: 6959789

2799 Jefferson Davis
Highway

Arlington, VA 22202
703-413-6897

scott cragg

Valet Covered
09/22/2019 06:30 AM
09/25/2019 10:15 PM
4 days of parking

YOU MUST PRINT THIS RECEIPT AND BRING IT WITH YOU

TO THE PARKING LOT.

Saturday, September 21, 2019 at 8:45:39 PM Eastern Daylight Time

:. instead.
Parking Price (4 Days of parking) $40.00
Lot Taxes & Fees* $4.00
Service Fee $5.99
Total $49.99
You Paid $49.99

Your credit card ending in (6833) was charged $49.99 USD
for this transaction.

Remaining Due at Parking Lot $0.00
*Lot Taxes & Fees Include the Following
Airport Access Fee $4.00

 
Case 3:12-cv-02039-GAG Document 1345-1 Filed 10/03/19 Page 4 of 9

Payment Details

Visa
XXXXKXXKXKX6833

SJU - DCA:

Fare: Blue

Bags: Your Mosaic membership includes two (2)
checked bags per person. You also get one (1) carry-on
and one (1) personal item.*

Seat: 15C

Notes:

Get up to 7" more legroom, a fast lane to the TSA
checkpoint*, and early boarding—all the better to
nab that overhead bin.

Add Even More Space

*Select cities

NONREF - FEE FOR $220.00

CHG/CXL

Taxes & fees $57.40

Total: $277.40
USD

Purchase Date: Aug 18, 2019

Request full receint

 
Case 3:12-
3:12-cv-02039-GAG Document 1345-1

Th

a
aah Juan, PERL nite, us
ad tat

9/22/2019 2
Term ID-Trans# 1/A-120883

Served by: 0833

SOGO MIRAMAR
AVE. PONCE DE LEON # 659

SAN JUAN, PR cos07
(787) 724-0222

Server: tony Station: 1
Order #: 15890 Dine In
Table: Guests: 2
4 Coca Cola 2,00
4 STEAMED BUNPLING 6.60
4 ISO SOUP. 3,00
1 OD PEPPER STEAK | 16.75
eco peper
1 Bou STEN RICE 1.15
1 Diet Coke 2,00
1 GENERAL TANS CHICKEN 15.75
OUTH SEA SUPREME 23.50
1 ST ECHUAN BEEF 17.25
1 MEDALLA 4,00
\ Me CHARDONNAY cP 6.75
2,00
1 Re oO SONNAY cP 6.75
4 CH. TERIYAKI 15.75
SUB TOTAL: 123.25
tyu TAX 10. 5%: 12.95
CITY TAX 1%: 1.24
A) iT A

leo Vaal ft I

60:36
0 O19 See eareesrtnestt et?
2:18:42 pm OA

Filed 10/03/19 Page 5 of 9

 

Qty Size Item RI
wee ween eee Price
1-302 Fountain ori vane OR DUNKIN
ritain brink 2.49 Wash is; BONUTS #343818
Sub Total eS) eat dea Airport
fp Lax Group (10.5%) 2.49 9/22/2019 a4
PR Municipal TAK (1%) 6.26 (reese ccecnacceneceeeeceste
Cash 2.77 (neck suey OCA
nge 5.00 erver: End
fost | 2,23 Terminal: a
st Order ID: SPH20190922021842 Genter Pier
élienes hambre de EA “ SESESS SESS E 25 ARES EESESEESSEES
gas? Déjanos saber 225 DCA
rien en Ore ideal sutay com tu 1 Md Coffee Decaf 2.5
ton tu prox galleta GRATIS DD Crean
préxima compra. Cream
: D Sugar
CONTROL: LRG 7027 DD Sugar
s rocessed BD Sugar
by Softek 1 Donut 1.30
ors
Subtotal
Tax >. i
Total 4,28

 
Case 3:12-cv-02039-GAG Document 1345-1 Filed 10/03/19 Page 6 of 9

RARE 125
EDIF. CENTRO DE SEGURO 701.
San Juan, Puerto Rico 00926
(787) 946-4996

Mesero; Kristina Estacion: 16
# de Orden: 43447 Mesas
Mesa: MESA 8 Personas: 7
1 PETIT SOUP 0.00
1 PETIT CHURRASCO 14,00
1 PETIT SALAD CAESER 0.00
1 ONIGN CHICKEN BREAST 15.50
TRUFFLE FRIES
1 ARUGULA 10.00
1 PETIT SALAD: ARUGULA 0.00
1 PETIT SALMON 14.00
1 PUMPKING SOUP 6.00
1 CAESAR SALAD 9.00
2 COCA COLA LATA 4.00
1 DIET COKE LATA 2.00
1 CAFE TAZA 3.50
1 CAFE ESPRESSO 3.00
1 CAFE AMERICANO 3.00
2 LIMONADA VASO 8.00
| PELEGRINO BOTELLA 3.50
1 PETIT SOUP 0.00
1 PETIT CHURRASCO 14.00
1 PETIT SOUP 0.00
1 PETIT SALMON 14.00
SUB TOTAL: * 123.50
CITY TAX: Sg 1.24
IW: as 12.97
TOTAL DE LA ORDEN: 137.71
18 % PROPINAS: 22.23
"$159.94
\
8 «
10 PM
& See ERE

KEKAEAREEE SESS

 
Case 3:12-cv-02039-GAG Document 1345-1 Filed 10/03/19 Page 7 of 9

“ Courtyard by Marriott
COURTYARD San Juan - Miramar
Marriott guest.service@courtyard.com

Mr Scott Cragg
13932 S Springs Dr
Clifton VA 20124
United States

Marriott Rewards # 797225828

801 Ponce de Leon Ave.
San Juan, PR. 00907

T 787.721.7400

F 787.723.0068

Room: 0806

Room Type: EKNG

No. of Guests: 1

Rate: § 115.00 Clerk: 8

CRS Number 89214691

 

Name:
Arrive: 09-22-19 Time: 12:51 Depart: 09-25-19 Fatio Number: 616127
_

Date Description Charges Credits
09-22-19 Package 115.00

09-22-19 Government Tax 10.35

09-22-19 Hotel Fee 10.35

09-23-19 COMEDOR- Guest Charge (Breakfast) 3.00

09-23-19 Package 115.00

09-23-19 Government Tax 10.35

09-23-19 Hotel Fee 10.35

09-24-19 Comedor - Guest Charge 3.00

09-24-19 Package 116.00

09-24-19 Gavernment Tax 10.35

09-24-19 Hotel Fee 10.35

09-25-19 Comedor - Guest Charge 3.00

09-25-19 Visa Card 416.10

Card # XXOXXXXXXKXM 6833
Balance 0.00 USD

Marriott Rewards Member, you could have earned points toward your free dream vacation today. Start earning points and elite status,

2njoy exclusive member offers. Enroll today at the front desk.

 
Case 3:12-cv-02039-GAG

MELANZANA BISTRO PIZZERI
AVE PONCEDE LEON 650
SAN JUAN, PR. 00907

787-722-1010
SALE
\ REF#: 00000015
Batch # 034
09/23/49 20:35:43
APPR CODE: 06319Z
Trace: 15
MASTERCARD Chip

nits 796 sayen

BASE AMOUNT $28.00

STATE TAX $2.94
MUNICIPAL TAX $0.28
SUBTOTAL $31.22
00
TIP ¢ , 7,
TOTAL . 4 Sh a
i

 

CONTROL: 439NS-25PED
EG .

APPROVED

MASTERCARD

AID: A0000000041070
TVR: 00 00 00 80 00
TS: E8 00

“YOU

 

Document 1345-1 Filed 10/03/19 Page 8 of 9

MELANZANA BISTRO PIZZERI
AVE PONCEDE LEON 650
SAN JUAN, PR. 00907

787-722-4010
SALE
REF#: 00000014
Batch # 034
09/23/49 ‘90:34:34
APPR CODE: 03048Z
Trace: 14
MASTERCARD Chip

aejee

anes Hg TOR

BASE AMOUNT $103.50

STATE TAX $10.87
MUNICIPAL TAX $1.04
SUBTOTAL $116.41
oe
TIP $ a“

TOTAL $ S9-Y/

CONTROL: 2PCY6-19Y62
EG

APPROVED

MASTERCARD

AID: A0000000041010
TVR: 00 00 O00 80 00
TSt E8 00

THANK VOI!

METROPOLITAN AREA
AREA METROPOLITANA
U

oare_\[22—

 

 

 

Qy
PARE $ 1
LUGGAGE $
TOTAL $24 a
C SIGNATURE

“THANK YOU FOR YOUR VISIT TO PUERTO RICO”
Case 3:12-cv-02039-GAG Document 1345-1

GEO Tater “
eae
\ hid os .
LARS oR
Lit ALRPORT ROAD S75 JOSE A TONY SANTANA
LAU IRA
UATE UE ool
Sep 20.19 16:89:50 fil
BATCH TERMIKAL ID MERCHANT ID
Guyeas 3oMl3146 = 4SA91 0666229
SALE.
ACC.
, SIRE MAEMARARDESS
cin
RUTH, CODE: 72D INDICE: R153
TRAE 0309
AROUND: % 186.39
State 1A; ' L.ws
Muon Ha 6.10
(use: + 11.53%

CONTROL: 4yv304-v7suUP

SUGIAIURE;: XL

VISA UREQTT
AlO: ABBGBVESSIOLA AC: OLFSBC7F49309289
UN: C322C3A3 TVR: @880088800 TSI: Feae

CAROHOLDER ACKNOHLEDGES RECEIPT oF GOODS
AND-OR SERVICE IN THE AMOUNT OF THE TOTAL
SHOKN HEREDN AND AGREES TO PERFOR THE
OBLIGATIONS SET FORTH IN THE CARDHOLDER’S
AGREEMENT WITH THE ISSUER

CUSTOMER COPY
Gracias por su vatrocimo

®)
aad isaty

MIRAMAR
Gerente Sonia Aguila
Tel. 787 725 4479

GROCERY

1 & 3/ $4.00
BIMBO 1X3 COCL $1.4 T12F
1 & 3/ $4.00
BIMBU 2X2 HANTELALG $1.34 12k
1 & 3/ $4.00
BIMBG 2X2 MANTLOADU $1.33 Ft2ZF
liens Subtotal $4.01
Subtotal $4.01
GOV [$4.01} $).42
MUN [$4.0] $0.04
TOTAL $4.47
Cash $50.00
Change $45.53
Tiem court J

Haphne dui

hes TAN fianhne Met.

LOS PINOS
655 PONCE OE LEON
SAN JUAN, PUERTO RICO 00301
ph (787) 722-6862

Gracias por su visita

TABLE: 44 - 1 Guest
Su Mecera (0) fue RAFAELA
9/22/2019 6:02:17 PM
Sequence &: 0000160
1D #: 0176883

ITEM QTY PRICE
ALITAS PLATO (24$10.95) $21.90
TOSTONES 1 $3.00
REFRESCO LATA (3891.75) $6.25
Subtotal $30.15
MUNICIPAL TX 1 % $0.30
STATE TK 10.5 8 $3.17
Grand Total $33.62
Credit Purchase
Name sROMERO/JCHN J
Ce Tyne :VISA
CC Num SKK KOOL KXXX 1287
Reference 7635088 :
Approval 099440
Server *RAFAELA
Ticket Name 244
Payment Amount: $33 62
Tip: 633

Total: Le %,

a ea
CUSTOMER COPY
I agree to pay the amount shown above.

 

Le esperamos pronto

Suggested tip on $30.15

20% 18% 15%
$6.03 $5.43 $4.52

Su Cpinicn es Importante

Filed 10/03/19 Page 9 of 9
